DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pg 10-12, filed 12/14/20 with respect to the rejection(s) of claim(s) 1-14, 28, 29, and 31-43 under 35 USC § 102 and 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection using Lim in view of Heo has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly cited prior art reference Larsson (Pub No 20150163719).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-6, 8-9, 10-11, 13-18, 20-21, 23-25, 26, 28-29, 31-33, 35-36, 38-41, 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (Pub No 20150163719) further in view of Larsson (Pub No 20160262100).

Regarding claim 1 and 8 and 13 and 16 and 23 and 28 and 31 and 38 and 43,

 	receiving, at the serving TRP, a first reference signal from a user equipment (UE) over a serving TRP UL frequency; (interpreted as the UE may transmit an SRS to the serving cell, see para [0121]) and
 	transmitting, by the serving TRP, (interpreted as The serving cell may also transmit the SRS configuration information to the UE on a DL, see para [0119]. The target cell may receive an SRS from the UE without transmitting a signal to the UE until before the UE moves out of the cell edge and enters the coverage of the target cell, see para [0120]) 
 	However Lim does not teaches transmitting, by the serving TRP, an indication of a transmission gap pattern to the UE, the indication of the transmission gap pattern;
 	the transmission gap pattern representing a set of time intervals during which the UE is not scheduled by the serving TRP UL frequency.

 	Larsson teaches transmitting, by the serving TRP, an indication of a transmission gap pattern to the UE, (interpreted as the discovery time window fully or at least partly falls within the measurement gap, see para [0234]. Also see As shown at block 730, the illustrated method further includes sending an indication of the discovery signal window pattern to a terminal device, see para [0289]) the indication of the transmission gap pattern configuring the UE to transmit second reference signal to a non-serving TRP over a non-serving TRP UL frequency assigned to the non-serving TRP (interpreted as In some embodiments, the network node may configure the terminal device with a UL reference signal (UL RS) that is fully or partly time aligned with the discovery time window. An example of an UL RS is the sounding reference signal (SRS), see para [0249])
 	the transmission gap pattern representing a set of time intervals during which the UE is not scheduled by the serving TRP UL frequency (interpreted as measurement gaps (i.e., intervals in which the mobile terminal receiver may re-tune to another frequency and/or configure itself for a different RAT), see para [0027]).
 	It would have been obvious to one of ordinary skill in the art to combine the uplink reference signal taught by Lim with the gap pattern for uplink transmissions as taught by Larsson since it would have been an simple combination providing expected results of configuring a time for transmissions so that interference does not occur.

Regarding claim 2 and 11 and 15 and 17 and 32,
	Lim in view of Larsson teaches the method of claim 1, further comprising:
 	Receiving, by the serving TRP measurement information from the non-serving TRP, the measurement information determined by the non-serving TRP according to the second reference signal received by the non-serving TRP from the UE;
 	transmitting, by the serving TRP, a handover message to the non-serving TRP and a handover message to the UE when the serving TRP determines that threshold handover criteria have been satisfied according to the measurement information and a measurement of the first reference signal determined by the serving TRP. (interpreted as The serving cell may receive a measurement value of the SRS received from the UE in the serving cell and a measurement value of the SRS received from the UE in the target cell. If the serving cell determines that the UE needs to perform handover to the target cell by comparing the measurement values, see Lim para [0122]).


	Lim in view of Larsson teaches the method of claim 1, further comprising: receiving, by the serving TRP a  handover message from the non-serving TRP for triggering a handover of the UE from the serving TRP to the non-serving TRP (interpreted as If the serving cell determines that the UE needs to perform handover to the target cell by comparing the measurement values. If the serving cell determines that the UE needs to perform handover to the target cell, the serving cell may request operation switching between the serving cell and the target cell to the target cell. Selectively, the target cell may transmit a response to the request to the serving cell. The response may simply indicate reception of the request, or the response may further indicate rejection of the request. Then, the serving cell and the target cell may exchange configuration information for transmission operations with each other. The afore-described information about PCIs, CRS transmission positions, CRS transmission power, and SFNs may be exchanged, see Lim para [0122]).


Regarding claim 5 and 14 and 20 and 29 and 35,
	Lim in view of Larsson teaches the method of claim 1, further comprising: transmitting, by the serving TRP to the UE, one or more signaling criteria by which the UE determines when to send the second reference signal (interpreted as The serving cell may also transmit the SRS configuration information to the UE on a DL, see para [0119]. The target cell may receive an SRS from the UE without transmitting a signal to the UE until before the UE moves out of the cell edge and enters the coverage of the target cell, see Lim para [0120])

Regarding claim 6 and 21 and 36,
(interpreted as The serving cell may also transmit the SRS configuration information to the UE on a DL, see para [0119]. The target cell may receive an SRS from the UE without transmitting a signal to the UE until before the UE moves out of the cell edge and enters the coverage of the target cell, see Lim para [0120]).

Regarding claim 10 and 25 and 40,
	Lim in view of Larsson teaches the method of claim 8, further comprising: transmitting, by the serving TRP a handover message to the UE upon determining that criteria for handover of the UE from the serving TRP to the non-serving TRP has been satisfied according to the parameter measurement(interpreted as If the serving cell determines that the UE needs to perform handover to the target cell by comparing the measurement values. If the serving cell determines that the UE needs to perform handover to the target cell, the serving cell may request operation switching between the serving cell and the target cell to the target cell. Selectively, the target cell may transmit a response to the request to the serving cell. The response may simply indicate reception of the request, or the response may further indicate rejection of the request. Then, the serving cell and the target cell may exchange configuration information for transmission operations with each other. The afore-described information about PCIs, CRS transmission positions, CRS transmission power, and SFNs may be exchanged, see Lim para [0122]).

Claim 7, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (Pub No 20150163719) further in view of Larsson (Pub No 20160262100) and Yamamoto (Pub NO 20110211560).

Regarding claim 7 and 22 and 37,
	Lim in view of Larsson teaches the method of claim 6, however does not teach further comprising: receiving measurement information from at least two of the plurality of non-serving TRPs, the measurement information taken by each of the at least two non-serving TRPs according to the a corresponding one of the plurality of second reference signals received by each of the at least two of the plurality of non-serving TRPs from the UE; determining, by the serving TRP a selected non-serving TRP from the at least two of the plurality of non-serving TRPs according to threshold handover criteria; and transmitting, by the serving TRP a handover message to the selected non-serving TRP and a handover message to the UE upon determining that the threshold handover criteria have been satisfied according to the measurement information and a measurement of the first reference signal taken by the serving TRP. 
 	Yamamoto teaches further comprising: receiving, by the serving TRP, measurement information from at least two of the plurality of non-serving TRPs, the measurement information taken by each of the at least two non-serving TRPs according to the a corresponding one of the plurality of second reference signals received by each of the at least two of the plurality of non-serving TRPs from the UE;  (interpreted as  In step 4002, the serving cell 201-a collects reference signal received power from neighbor cells that was reported by the cell edge terminal 203 located within its own cell, see para [0121]) determining, by the serving TRP a selected non-serving TRP from the at least two of the plurality of non-serving TRPs according to threshold handover criteria; and transmitting, by the serving TRP a handover message to the selected non-serving TRP and a handover message to the UE upon determining that the threshold handover criteria have been satisfied according to the measurement information and a measurement of the first reference signal taken by the serving TRP  (see The terminal 203 generates a handover event by receiving, by the serving TRP, reference signals from multiple neighbor cells, and may report the reference signal received power from neighbor cells to the serving cell.  Step 4002 may be omitted from the processing by utilizing the reference signal received power in step 2003, see para Yamamoto [0121] Also see HO request from serving cell to target cell and In the RRC Reconfigure in step 2009, the serving cell 201-a notifies terminal 203 of information for performing the handover of the terminal 203 to the target cell 201-b, see Yamamoto para [0139] and fig. 8).
 	It would have been obvious to one of ordinary skill in the art to combine the measurement system taught by Lim with the measurement for handover as taught by Yamamoto since it is known in the art of communications to perform measurements to determine handovers to better networks.

Claim 4 and 12 and 19 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (Pub No 20150163719) in view of Larsson (Pub No 20160262100) and Sun (Pub No 20130308473).

Regarding claim 4 and 12 and 19 and 27 and 34 and 42,
	Lim in view of Larsson teaches the method of claim 1, further comprising: 
 	transmitting, by the serving TRP, an indication of the second reference signal configuration to the Ue, the indication of the configuration for the second reference signal(s) prompting the UE to transmit the second reference singal(s) over the non-serving TRP UL frequency according to the  (interpreted as The serving cell may also transmit the SRS configuration information to the UE on a DL, see para [0119]. The target cell may receive an SRS from the UE without transmitting a signal to the UE until before the UE moves out of the cell edge and enters the coverage of the target cell, see Lim para [0120]).
 	However do not teach coordinating, by the serving TRP, with the non-serving TRP to determine a configuration for the second reference signal(s); and
 	Sun teaches coordinating, by the serving TRP, with the non-serving TRP to determine a configuration for the second reference signal(s); and (interpreted as communicating sounding reference signal configurations to the second cell over an X2 interface connecting the first and second cell, see para [0093]).
  	It would have been obvious to one of ordinary skill in the art to combine the system taught by Lim with the X2 as taught by Yamamoto since it is known in the art of communications to use X2 interface to communication base station to base station and then relay information to the user equipments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461